Judgment, Supreme Court, Bronx County (Harold Adler, J.), rendered March 21, 2011, convicting defendant, upon his plea of guilty, of menacing in the second degree, and sentencing him to a term of four months, unanimously affirmed.
Since defendant never moved to withdraw his guilty plea or to vacate the judgment of conviction, his challenge to the voluntariness of his plea is unpreserved, and we decline to review it in the interest of justice (see People v Lopez, 71 NY2d 662, 666 [1988]). The narrow exception to the preservation rule is not applicable because nothing in the plea allocution casts doubt on defendant’s guilt (see id.). In any event, nothing in the record shows the plea was not voluntarily made or that defendant did not understand the consequences of the plea. Concur— Tom, J.P, Saxe, DeGrasse, Richter and Clark, JJ.